Name: Commission Regulation (EU) 2018/676 of 3 May 2018 correcting Commission Regulation (EU) No 546/2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards uniform principles for evaluation and authorisation of plant protection products (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  marketing
 Date Published: nan

 4.5.2018 EN Official Journal of the European Union L 114/8 COMMISSION REGULATION (EU) 2018/676 of 3 May 2018 correcting Commission Regulation (EU) No 546/2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards uniform principles for evaluation and authorisation of plant protection products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Articles 29(6) and 84(d) thereof, Whereas: (1) An error appears in point C.2.5.1.2(i) of Part I of the Annex to Commission Regulation (EU) No 546/2011 (2) which sets out the specific principles to be taken into consideration in the decision-making process as regards the concentration of the active substance and of relevant metabolites, degradation or reaction products in groundwater. (2) The error appeared when incorporating certain provisions of repealed Council Directive 91/414/EEC (3) into Regulation (EU) No 546/2011 pursuant to Article 84(d) of Regulation (EC) No 1107/2009. (3) In the Annex to Directive 91/414/EEC, the reference was made to Council Directive 80/778/EEC relating to the quality of water intended for human consumption (4) and which was subsequently repealed and replaced by Council Directive 98/83/EC on the quality of water intended for human consumption (5). Therefore, Regulation (EU) No 546/2011 should refer to Council Directive 98/83/EC and not to Directive 2006/118/EC of the European Parliament and of the Council (6), which concerns the protection of groundwater against pollution and deterioration (4) Regulation (EU) No 546/2011 should therefore be corrected accordingly. (5) In order to ensure that the correct criteria for an appropriate implementation of the uniform principles are also applied to ongoing assessment procedures, this correction should apply as soon as possible. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 546/2011 is corrected as follows: In Part I of the Annex, point C.2.5.1.2(i) is replaced by the following: (i) the maximum permissible concentration laid down by Council Directive 98/83/EC (*1); or Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Regulation (EU) No 546/2011 of 10 June 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards uniform principles for evaluation and authorisation of plant protection products. (OJ L 155, 11.6.2011, p. 127). (3) Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ L 230, 19.8.1991, p. 1). (4) Council Directive 80/778/EEC of 15 July 1980 relating to the quality of water intended for human consumption (OJ L 229, 30.8.1980, p. 11). (5) Council Directive 98/83/EC of 3 November 1998 on the quality of water intended for human consumption (OJ L 330, 5.12.1998, p. 32). (6) Directive 2006/118/EC of the European Parliament and of the Council of 12 December 2006 on the protection of groundwater against pollution and deterioration (OJ L 372, 27.12.2006, p. 19). (*1) Council Directive 98/83/EC of 3 November 1998 on the quality of water intended for human consumption (OJ L 330, 5.12.1998, p. 32).